Title: To James Madison from William C. C. Claiborne, 30 September 1803 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


30 September 1803, “Near Natchez.” Advised JM in his letter of 7 Sept. that citizens of the Mississippi Territory were surveying lands west of the Mississippi River “with a view … to obtain fraudulent Titles” from Spain. Encloses a copy of his letter to Clark on this subject and Clark’s answer. “It seems that Captain Vidal has no authority to grant Lands or even to authorise a Location, but … some Citizens of this Territory are daily engaged in making surveys” in Vidal’s district with his consent. Has a good opinion of Manuel de Salcedo, the governor-general of Louisiana: “many Letters have passed between us, and I think him a candid honest man.” Is not well acquainted with the character of the intendant, Morales, who has authority to grant lands. Will try to learn the extent of frauds if they are practiced. “All the vacant Lands in West Florida will very shortly be Located and Patented; this Tract of Country has become valuable from an opinion which is entertained that it is either already included in the Cession to the United States, or will be purchased by Mr. Monroe.” Adds in a postscript: “If Spain ceded to France Louisiana as the same was formerly possessed by France, there is no doubt, but the greater part of what is now termed West Florida is included. It is a fact, I believe generally admitted that Louisiana when possessed by France, extended to the River Perdido, which is East of the Mobile, and falls into the Ocean, about 12 miles West of the Bay of Pensacola.”
 

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1). 2 pp.; in a clerk’s hand, except for Claiborne’s signature and postscript. Printed in Carter, Territorial Papers, Orleans, 9:66–67. Enclosures not found, but see n. 1.



   
   For the enclosures, see Clark to JM, 22 Sept. 1803, and nn.



   
   A full transcription of this document has been added to the digital edition.

